DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a wavelength converting structure containing all limitations of the claims, specifically including but not limited to “an SWIR phosphor material having emission wavelength in the range of 1000 to 1700 nm, the SWIR phosphor material including: RET1-2pO3:Nip,Zp where RE = La, Gd, Y, Lu, Yb, Nd, Tm, or Er, or mixtures thereof, T = Al, Ga, Sc, or In, or mixtures thereof, and Z = Ti, Hf, Zr, Si, Ge, or Sn, or mixtures thereof; 0<p≤0.1”of Claim 1, “an SWIR phosphor material having emission wavelength in the range of 1000 to 1700 nm, the SWIR phosphor material including: RE3AA2-2q-sTT3O12:Niq,Zq,Crs where RE = La, Gd, Y, Lu, Yb, Nd, Tm, or Er, or mixtures thereof, AA = Ga, Sc, In, Al, or Lu, T = Al, or Ga, or mixtures thereof, Z = Ti, Hf, Zr, Si, Ge, or Sn, or mixtures thereof; 0<q≤0.1, 0<s≤0.2” of Claim 10, and “an SWIR phosphor material having emission wavelength in the range of 1000 to 1700 nm, the SWIR phosphor material including at least one of a perovskite type phosphor doped with Ni2+, a perovskite type phosphor doped with Ni2+ and Cr3+, and a garnet type phosphor doped with Ni2+ and Cr3+” of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koda et al. (US Patent No. 6,737,681) teaches a fluorescent material made of garnet doped with Ce and Ni or Cr, not Ni2+ and Cr3+ as required by Claim 19.  Additionally, Koda does not teach the specific material quantity relationships or SWIR emission required by the claims.
Palmer et al. (US Patent Application Publication No. 2019/0113207) teaches SWIR emission, but does not teach any of the specific materials required by the claim language.
Rapoport et al. (US Patent Application Publication No. 2010/0320480) teaches SWIR emission, but does not teach any of the specific materials required by the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891